                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

ANDREW CLINTON CRUSE                                                                       PLAINTIFF

v.                                                                                No. 4:17CV162-DAS

MS DEPT. OF CORRECTIONS, ET AL.                                                        DEFENDANTS


                          ORDER DISMISSING CASE FOR FAILURE
                                TO PAY THE FILING FEE

        This matter comes before the court after the court’s May 17, 2021, order requiring the plaintiff

to pay the filing fee in this case within 21 days. The court had previously [105] revoked the

plaintiff’s in forma pauperis status because he had accumulated three “strikes” under the Prison

Litigation Reform Act and could no longer proceed as a pauper. See 28 U.S.C. § 1915(g). The

plaintiff has not paid the filing fee, and the deadline to do so expired on June 7, 2021. A such, the

instant case is DISMISSED without prejudice for failure to pay the filing fee. In light of this ruling,

the motions [135], [136], [137] currently pending in this case are DISMISSED as moot.

        SO ORDERED, this, the 2nd day of July, 2021.


                                                        /s/ David A. Sanders
                                                        DAVID A. SANDERS
                                                        UNITED STATES MAGISTRATE JUDGE
